COURT OF APPEALS OF VIRGINIA


Present:   Judges Baker, Elder and Fitzpatrick


INTERBAKE FOODS, INC.
AND
LUMBERMENS MUTUAL CASUALTY COMPANY            MEMORANDUM OPINION *
                                                  PER CURIAM
v.   Record No. 1469-96-2                      DECEMBER 10, 1996

RONALD FELTNER


         FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION
           (Lynne Jones Blain; Michelle P. Wiltshire;
           Morris and Morris, on brief), for appellants.

           (Malcolm Parks; Maloney, Barr & Huennekens,
           on brief), for appellee.



     Interbake Foods, Inc. and its insurer (hereinafter

collectively referred to as "employer") contend that the Workers'

Compensation Commission ("commission") erred in (1) reversing the

deputy commissioner's credibility determination and finding that

Ronald Feltner ("claimant") proved he sustained an injury by

accident arising out of and in the course of his employment on

January 8, 1995; and (2) finding that claimant's January 8, 1995

injury by accident caused his back condition.      Upon reviewing the

record and the briefs of the parties, we conclude that this

appeal is without merit.    Accordingly, we summarily affirm the

commission's decision.   Rule 5A:27.




     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
                       I.   Injury by Accident

     On appeal, we view the evidence in the light most favorable

to the prevailing party below.    R.G. Moore Bldg. Corp. v.

Mullins, 10 Va. App. 211, 212, 390 S.E.2d 788, 788 (1990).     "In

order to carry his burden of proving an 'injury by accident,' a

claimant must prove that the cause of his injury was an

identifiable incident or sudden precipitating event and that it

resulted in an obvious sudden mechanical or structural change in
the body."    Morris v. Morris, 238 Va. 578, 589, 385 S.E.2d 858,

865 (1989).

     The deputy commissioner found that claimant did not prove he

sustained an injury by accident arising out of and in the course

of his employment on January 8, 1995.    The deputy commissioner

found claimant's contemporaneous statements describing the

January 8, 1995 incident to his co-workers, health care

providers, and the insurance representative more persuasive than

claimant's hearing testimony.    The deputy commissioner found that

these statements did not refer to a specific identifiable

incident.

     The full commission reversed the deputy commissioner's

finding and held that claimant testified to an injury by accident

occurring at a specific time and place.    In so ruling, the

commission found that the general description of the January 8,

1995 incident contained in the medical records and as reported by

claimant to his supervisors did not necessarily conflict with



                                  2
claimant's more detailed testimony.

     Employer contends that the full commission arbitrarily

disregarded the deputy commissioner's credibility determination

and failed to articulate a sufficient basis for its conclusion.

However,
           [t]he principle set forth in [Goodyear Tire &
           Rubber Co. v. ] Pierce [, 5 Va. App. 374,
           383, 363 S.E.2d 433, 438 (1987),] does not
           make the deputy commissioner's credibility
           findings unreviewable by the commission.
           Rather, it merely requires the commission to
           articulate its reasons for reversing a
           specific credibility determination of the
           deputy commissioner when that determination
           is based upon a recorded observation of the
           demeanor or appearance of a witness. In
           short, the rule in Pierce prevents the
           commission from arbitrarily disregarding an
           explicit credibility finding of the deputy
           commissioner.


Bullion Hollow Enters., Inc. v. Lane, 14 Va. App. 725, 729, 418
S.E.2d 904, 907 (1992).

     In this case, as in Bullion, upon a review of the deputy

commissioner's decision, we do not find a "specific recorded

observation" concerning any witness' demeanor or appearance

related to a credibility determination.   The deputy commissioner

merely concluded from the evidence before him that claimant had

not met his burden of proof.   "Absent a specific, recorded

observation regarding the behavior, demeanor or appearance of

[the witnesses], the commission had no duty to explain its

reasons for . . . [accepting claimant's version of events]."    Id.

Therefore, employer's argument is without merit.



                                 3
     Moreover, when the commission's findings are supported by

credible evidence, as in this case, those findings are conclusive

and binding on appeal.   Ross Laboratories v. Barbour, 13 Va. App.
373, 377-78, 412 S.E.2d 205, 208 (1991).   Claimant testified

that, on January 8, 1995, he and a co-worker were installing

electrical wire under a conveyor belt.   Claimant's job required

that he remove the wire from a two-foot spool, twist it, and

pass it to his co-worker, who then placed the wire in boxes under

the conveyor belt.   As claimant performed this work, he sat under

the conveyor belt, with his left leg in front of him and his

right leg folded to the side.   The outside of his left ankle and

the inside of his right ankle rested on the floor.    After leaning

forward in this sitting position for fifteen to twenty minutes,

and as claimant twisted around and pulled on the spool of wire,

he felt a slight burning sensation in his left hip.   At the time,

claimant thought his wallet, which was in his hip pocket, had

caused the burning sensation.   After claimant finished feeding

the wire, he attempted to crawl out from under the conveyor belt.

When he stood up, he felt pain go down the back of his left leg.

The pain claimant felt upon standing originated from the same

location as the burning sensation.
     Claimant reported the incident to his supervisor, Alvan

Suah, on the afternoon of January 8, 1995.   The next day claimant

reported the incident to employer's maintenance superintendent,

George Hodges.



                                 4
       Although the medical records contain a more general

description of the January 8, 1995 incident than that found in

claimant's testimony, the records consistently report a history

of claimant sustaining pain radiating from his left hip down his

left leg while pulling wire at work, essentially corroborating

claimant's testimony.

       Based upon claimant's testimony and the medical records, we

find that credible evidence supports the commission's decision

that claimant suffered an injury by accident arising out of and

in the course of his employment on January 8, 1995.     "Although

contrary evidence may exist in the record, findings of fact made

by the commission will be upheld on appeal when supported by

credible evidence."     Bullion, 14 Va. App. at 730, 418 S.E.2d at

907.

                            II.   Causation

       "The actual determination of causation is a factual finding

that will not be disturbed on appeal if there is credible

evidence to support the finding."      Ingersoll-Rand Co. v. Musick,

7 Va. App. 684, 688, 376 S.E.2d 814, 817 (1989).

       Dr. Kenneth I. Kiluk, claimant's treating neurosurgeon,

opined:
            This gentleman underwent surgery for a
            herniated disc at L5-S1 on the left which I
            feel is a result of an injury at work on
            January 8, 1995. I do feel that the twisting
            and turning movements he described brought on
            the severe pain in his left buttock, leg and
            hip which ultimately resulted in the surgical
            procedure done on 3/23/95.




                                   5
        The absence of any history of a back problem before January

8, 1995, claimant's testimony, and Dr. Kiluk's opinion, provide

credible evidence to support the commission's conclusion that the

January 8, 1995 injury by accident caused claimant's herniated

disc.    "Where reasonable inferences may be drawn from the

evidence in support of the commission's factual findings, they

will not be disturbed by this Court on appeal."     Hawks v. Henrico

Co. Sch. Bd., 7 Va. App. 398, 404, 374 S.E.2d 695, 698 (1988).
        For these reasons, we affirm the commission's decision.

                                                Affirmed.




                                   6